DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
The applicant argues that the prior art (both Oie and Tamada) fails to teach or suggest the limitation now added to instant.  In particular, the applicant argues that Oie teach the use of hydrogen peroxide in amounts greater than 0.002% by mass and that Tamada fails to teach a range less than 0.002% by mass.
Concerning the Oie reference, and in particular paragraph 76, it is taught that an oxidant is included.  And that the oxidant can be selected from a variety of oxidants including peroxides, perchloric acid and perchlorate salts.  Oie does require the inclusion of any amount of hydrogen peroxide in their composition.  An amount of 0% would anticipate the applicant’s new requirement for low amounts of hydrogen peroxide.  It should be further noted that examples of the Oie composition do not contain any hydrogen peroxide (see table 7, cleaning solutions 2P, 2Q, 2R).
	Concerning the Tamada reference, and in particular paragraph 22, Tamada teaches various suitable oxidizing agents for their compositions.  Tamada like Oie does not require the inclusion of any amount of hydrogen peroxide and would thus anticipate values falling within the applicant’s newly added range of hydrogen peroxide.
	Concerning the double patenting rejections, the applicant argues that the ‘426 patent and the ‘978 patent do not teach the range of less than 0.002% hydrogen peroxide.  The examiner agrees that this specific teaching is not contained in the claims.  However, the claims of both patents do not require the inclusion of any amount of hydrogen peroxide.  The claims are written that various oxidants can be .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10629426 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘426 patent also require the inclusion of a barium compound (claim 6), and a fluoride compound (claim 9).  Although the ‘426 patent does not mention the pH range, the material limitations of the instant claims and the patented claims both have the same material limitations and would inherently possess similar material properties such as pH.  Further noting that these claims do not require the inclusion of any amount of hydrogen peroxide.
Claims 1-5, and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10377978 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1, 2, 4, and 11 of the ‘978 patent meet the requirements of the barium compound, the fluoride compound as well as an overlapping range of pH.  Although the ranges of weight percentages and pH differ in the instant claims, the ranges overlap and would be an obvious variation on an already patented invention.  Further noting that these claims do not require the inclusion of any amount of hydrogen peroxide.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OIE; Toshiyuki et al. (US 20170335248 A1).  Noting that this prior art document was published Nov. 23rd, 2017 falling before the applicant’s Mar. 2nd 2018 effective filing date of the JP2018-037143 foreign priority document.
In paragraph 55, Oie describes a means for solving a problem which uses a cleaning solution having a pH ranging from 3 to 14  and also ranging from 7 to 14 and may contain barium compounds.  Noting that these ranges not only overlap but also contain datapoints falling within the claimed pH range.  See also paragraph 84 for more datapoints of pH values.
In paragraph 73, Oie teaches the use of alkaline earth metal compounds in amounts ranging from 0.000001 to 5% with various other data points mentioned which fall within the ranges found in the instant claims.

Oie teaches the inclusion of peroxide type compounds in paragraph 76 in amounts ranging from 0.002-50% or 0.01-30% or 0.1-25% or 0.3-25%.  Various suitable peroxide type compounds are taught in paragraphs 77 and 78.
In paragraph 86, Oie teaches the use of additives which can also include a fluorine based compound.
Oie teaches various oxidants in paragraph 76 and does not require the inclusion of any amount of hydrogen peroxide.

Claim(s) 1, 2, 5, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAMADA; Shuichi (US 20170081553 A1).
Tamada teaches polishing composition containing an oxidizing agent containing a halogen atom and an organic compound containing an amide bond (see abstract).
In paragraph 22, Tamada teaches various suitable oxidizing agents including barium containing oxidizers such as barium hypochlorite and barium chlorate.  Tamada teaches the amounts of these oxidizing agents can be as low as 0.0001%, 0.001%, 0.005% to as much as 0.5%, 0.4% or 0.3% (par 24).
Tamada broadly teaches the amide compound in general formula (I) in paragraph 28 and notes that these compounds can have substituent groups.  In paragraph 31, Tamada teaches the substituent groups can contain a fluorine atom.  In paragraph 34, Tamada teaches specific amide compounds including those having a pyrrolidone functionality.

In paragraph 48, Tamada teaches the pH of the compositions can be as low as 5 or 7 and as high as 12 or 10.
In paragraph 60, Tamada teaches the compositions may also including triazole compounds including the use of benzotriazoles.
Concerning the etching rates and suitability of the prior art compositions for removing a dry etching layer, as the prior art reference has met the material limitations of the instant claims such properties as suitability and etching rate would be inherently met by the prior art composition.
Tamada does not teach and therefore does not require the inclusion of any amount of hydrogen peroxide as required by claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767